  Case 17-03563         Doc 38     Filed 04/12/19 Entered 04/12/19 08:30:06              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-03563
         NATALIE N STEED

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/07/2017.

         2) The plan was confirmed on 04/04/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/23/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 03/12/2019.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 26.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-03563       Doc 38        Filed 04/12/19 Entered 04/12/19 08:30:06                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $2,289.35
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $2,289.35


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,159.95
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $107.64
    Other                                                                    $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,289.35

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ASSET ACCEPTANCE                 Unsecured      1,363.24            NA              NA            0.00       0.00
CHATHAM QUALITY FURNITURE        Unsecured      1,000.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      6,866.02       5,332.19        5,332.19           0.00       0.00
COMMONWEALTH EDISON              Unsecured         837.34      2,116.24        2,116.24           0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY   Unsecured      7,227.68            NA              NA            0.00       0.00
IL DEPT OF HUMAN SERVICES        Unsecured            NA       6,905.97        6,905.97           0.00       0.00
ILLINOIS TITLE LOANS             Unsecured      3,302.74            NA              NA            0.00       0.00
MONTGOMERY WARD                  Unsecured         438.00        438.10          438.10           0.00       0.00
OVERLAND BOND & INVESTMENT       Unsecured     11,481.00            NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           1.00      1,183.25        1,183.25           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         656.01        649.51          649.51           0.00       0.00
RJM ACQUISITIONS LLC             Unsecured          91.91           NA              NA            0.00       0.00
RUSHMORE FINANCIAL               Unsecured         500.00           NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured      1,000.00            NA              NA            0.00       0.00
US BANK                          Secured       13,225.00            NA              NA            0.00       0.00
US BANK                          Unsecured     11,775.00            NA              NA            0.00       0.00
VERIZON                          Unsecured      1,615.00       1,584.96        1,584.96           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-03563         Doc 38      Filed 04/12/19 Entered 04/12/19 08:30:06                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $18,210.22                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $2,289.35
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $2,289.35


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/12/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
